Citation Nr: 1820272	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  15-20 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for a respiratory condition.

2. Entitlement to service connection for deviated septum.

3. Entitlement to an initial rating in excess of 10 percent prior to May 21, 2012, and in excess of 40 percent thereafter for peripheral neuropathy of the right upper extremity.

4. Entitlement to an initial rating in excess of 10 percent prior to May 21, 2012, and in excess of 30 percent thereafter for peripheral neuropathy of the left upper extremity.

5. Entitlement to an initial rating in excess of 20 percent for peripheral neuropathy of the right lower extremity.

6. Entitlement to an initial rating in excess of 20 percent for peripheral neuropathy of the left lower extremity.

7. Entitlement to a rating in excess of 10 percent for diabetes mellitus, type II.

8. Entitlement to a rating in excess of 10 percent for allergic rhinitis with hypertrophy of inferior turbinates.

9. Entitlement to a total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney 


ATTORNEY FOR THE BOARD

S. An, Associate Counsel


INTRODUCTION


The Veteran served on active duty from October 1964 to September 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of September 2013, February 2015 and April 2015 issued by the Department of Veterans Affairs (VA), Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

The Veteran initially requested a Board hearing at a local VA office but subsequently withdrew his request. See Substantive Appeal dated June 2015.  The hearing request is deemed withdrawn. 38 C.F.R. § 20.704(e).


This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (2012).

The issues of entitlement to service connection for deviated septum, entitlement to increased rating for allergic rhinitis, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. The preponderance of the evidence of record is against a finding that the Veteran has a current disability manifested by symptoms of a respiratory condition.

2. Prior to May 21, 2012, the Veteran's peripheral neuropathy of the right and left upper extremities was productive of mild incomplete paralysis affecting all radicular groups of the upper extremities.

3. From May 21, 2012 to January 22, 2015, the Veteran's peripheral neuropathy of the right and left upper extremities was productive of moderate incomplete paralysis, not severe incomplete paralysis.

4. As of January 23, 2015, but no earlier, the Veteran's peripheral neuropathy of the right and left upper extremities has been manifested by severe symptoms with the overall disability picture of severe incomplete paralysis affecting all radicular groups of the upper extremities.  

5. For the entire appeal period, the Veteran's peripheral neuropathy of the right and left lower extremities was productive of no more than moderate, incomplete paralysis, not moderately-severe or severe incomplete paralysis or complete paralysis of the sciatic nerve.

6. The evidence of record does not show that treatment of the Veteran's diabetes mellitus, type II, required insulin and restricted diet, or oral hypoglycemic agent and restricted diet. 


CONCLUSIONS OF LAW

1. The criteria for service connection for a respiratory condition have not been met. 38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.303 (2017).

2. Prior to May 21, 2012, the criteria for a 20 percent evaluation, but no higher, for service-connected peripheral neuropathy of the right upper extremity have been met. 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.120, 4.123, 4.124a, Diagnostic Code 8513 (2017).  

3. Prior to May 21, 2012, the criteria for a 20 percent evaluation, but no higher, for service-connected peripheral neuropathy of the left upper extremity have been met. 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.120, 4.123, 4.124a, Diagnostic Code 8513 (2017).  

4. From May 21, 2012 to January 22, 2015, the criteria for a rating in excess of 40 percent for peripheral neuropathy of the right upper extremity have not been met. 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.120, 4.123, 4.124a, Diagnostic Code 8513 (2017).  

5. From May 21, 2012 to January 22, 2015, the criteria for a rating in excess of 30 percent for peripheral neuropathy of the left upper extremity have not been met. 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.120, 4.123, 4.124a, Diagnostic Code 8513 (2017).  

6. As of January 23, 2015, the criteria for a 70 percent evaluation, but no higher or earlier, for service-connected peripheral neuropathy of the right upper extremity have been met. 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.120, 4.123, 4.124a, Diagnostic Code 8513 (2017).  

7. As of January 23, 2015, the criteria for a 60 percent evaluation, but no higher or earlier, for service-connected peripheral neuropathy of the left upper extremity have been met. 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.120, 4.123, 4.124a, Diagnostic Code 8513 (2017).  

8. For the entire appeal period, the criteria for a rating in excess of 20 percent for peripheral neuropathy of the right lower extremity have not been met. 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.120, 4.123, 4.124a, Diagnostic Code 8520 (2017).  

9. For the entire appeal period, the criteria for a rating in excess of 20 percent for peripheral neuropathy of the left lower extremity have not been met. 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.120, 4.123, 4.124a, Diagnostic Code 8520 (2017).  

10. The criteria for a rating in excess of 10 percent for diabetes mellitus, type II, have not been met. 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.119, Diagnostic Code 7913 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.  

The Veteran was also provided VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners provided the information necessary to rate the service-connected disabilities on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

The Board notes that it has thoroughly reviewed all the evidence of record in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 129 (2000).

II. Service Connection 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service. 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Respiratory Condition 

The Veteran generally contends that his symptoms of a respiratory condition began in service or are otherwise etiologically related to his active service.  He filed his claim for service connection in May 2014, which was denied in a February 2015 rating decision.

At the outset, the Board notes that the Veteran is currently service-connected for allergic rhinitis with hypertrophy of inferior turbinates, which specifically contemplates his complaints of breathing difficulties.  As will be explained below, the Board finds that the preponderance of the evidence is against the Veteran's claims for service connection for a respiratory condition.

The Veteran's service treatment records reflect he was treated in August 1966 for complaints of difficulty breathing, shortness of breath, and nasal stuffiness.  Following physical examination and diagnostic testing in service, he was diagnosed with acute vasomotor rhinitis in June 1965, acute rhinitis in August 1966, and allergic rhinitis on a September 1966 separation examination.  In this regard, as noted above, the Veteran's in-service complaints have been attributed to his service-connected rhinitis.  

Post-service records are negative for any ongoing treatment for a respiratory condition.  Rather, treatment records document similar complaints to those in service, including difficulty breathing, with VA examination reports showing a diagnosis of allergic rhinitis with hypertrophy of both inferior turbinates in October 1967 and October 1972, and chronic allergic rhinitis in March 1999.  

The Veteran was afforded a VA examination in January 2015.  After thoroughly reviewing the claims file, conducting diagnostic tests and physical examination of the Veteran, the VA examiner found "no diagnosis with respiratory illness or condition that can be related to [the Veteran's] complaints of shortness of breath while in service."  The examiner specifically explained that the Veteran's complaints in service of, "can't hardly breathe out of nose," are related to his already service-connected condition of allergic rhinitis.  The examiner pointed out that the Veteran was in fact evaluated for the same complaints of breathing difficulties in his separation examination in September 1966.  Based on the evidence cited, the examiner found no current evidence of a diagnosed for a respiratory condition.  

Upon a review of the evidence, the Board finds the weight of the evidence is against the finding of a present respiratory condition, and service connection is not warranted.  In so finding, the Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Specifically, service connection requires a showing of a current disability.  A current disability is shown if the claimed condition is present at the time of the claim or during the pendency of that claim. See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Here, the evidence does not indicate a diagnosis of any respiratory condition at any point during the course of this appeal.  Further, there is no indication of a chronic disability manifested by the Veteran's subjective complaints of symptoms of a respiratory condition.  Rather, the evidence of record shows that such symptoms reported by the Veteran have been attributed to his service connected allergic rhinitis.  In this regard, the Board finds persuasive the January 2015 VA medical opinion of record which concluded that the Veteran's current symptoms are consistent with allergic rhinitis and there is no diagnosis with respiratory illness or condition related to the Veteran's difficulty breathing complaints in service.  Therefore, the Board finds that the record is absent for a current disability for which entitlement for service connection can be established.  

To the extent that the Veteran claims he has a current chronic respiratory condition, his lay assertions are not considered competent medical evidence.  Although he is certainly capable of describing the history in this case and competent to report symptoms which are within the realm of his personal experience, he is not competent to render a medical diagnosis of a respiratory condition, as this requires medical expertise. See Davidson v. Shinseki, 581 F.3d 1313 (2009).  For this purpose, the Veteran's statements, standing alone, have little probative value, and the Board assigns more weight to the medical opinion provided by the VA examiner.  

Based on a review of the foregoing evidence and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a respiratory condition.  The benefit-of-the-doubt doctrine is not for application, and this claim must be denied. 38 U.S.C.§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

III. Increased Ratings Claims 

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities. 38 U.S.C. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work. 38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  With the initial rating assigned with the award of service connection for a disability, "staged" ratings to reflect distinct periods when different levels of impairment were shown are for consideration. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).


Peripheral Neuropathy of the Bilateral Upper Extremities

The Veteran contends entitlement to a rating in excess of 10 percent prior to May 21, 2012, and in excess of 40 percent thereafter for peripheral neuropathy of the right upper extremity.  Similarly, he seeks a rating in excess of 10 percent prior to May 21, 2012, and in excess of 30 percent thereafter for peripheral neuropathy of the left upper extremity.  

By way of history, in April 2015, the RO granted an increase from 10 percent disabling to 40 percent disabling, effective January 23, 2015, for peripheral neuropathy of the right upper extremity, and increased the evaluation from 10 percent to 30 percent disabling for peripheral neuropathy of the left upper extremity, effective January 23, 2015.  Thereafter, by rating action of April 2017, the RO granted an earlier effective date and assigned the 40 percent and 30 percent evaluations for peripheral neuropathy of the right and left upper extremities, effective from May 21, 2012.  

The Veteran's peripheral neuropathy of the bilateral upper extremities (previously evaluated under carpal tunnel syndrome) is rated under Diagnostic Code 8513 for paralysis of all radicular groups.  

Under Diagnostic Code 8513, a 20 percent rating is assigned for mild incomplete paralysis of the minor and major upper extremity.  A 30 percent rating is assigned for moderate incomplete paralysis of the minor upper extremity and a 40 percent rating is assigned for moderate incomplete paralysis of the major upper extremity.  A 60 percent rating is warranted for severe incomplete paralysis of the minor upper extremity and a 70 percent rating is warranted for severe incomplete paralysis of the major upper extremity.  Complete paralysis is rated 80 percent for the minor upper extremity and 90 percent for the major upper extremity. 38 C.F.R. § 4.124a.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. 38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves.

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances. 38 C.F.R. § 4.120.  

Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves. The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis-characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating-is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis. 38 C.F.R. § 4.123.

The words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6.

An October 2012 VA examination report reflects a diagnosis of diabetic peripheral neuropathy in the upper extremities.  The Veteran denied constant pain, paresthesias and/or dysesthesias or numbness of the right and left upper extremity.  The examiner indicated mild intermittent pain.  Muscle strength testing was normal but sensory function was decreased.  The examiner also indicated trophic changes of hair loss, shiny skin and discoloration attributable to diabetic peripheral neuropathy.  After examination, the examiner determined there was mild incomplete paralysis of the radial, median, and ulnar nerves.

A January 2015 VA examination report reflects the Veteran's continued reports of numbness and pain at both upper and lower extremities.  After physical examination of the upper extremities, the examiner found severe constant pain, severe intermittent pain, severe paresthesias and/or dysesthesias and severe numbness.  Trophic changes characterized by loss of extremity hair at bilateral lower extremities were indicated.  The examiner determined there was moderate incomplete paralysis of the radial, median, and ulnar nerves.

In view of the above, prior to May 21, 2012, the Board concludes that the Veteran's peripheral neuropathy of the left and right upper extremities more nearly approximates a 20 percent rating, but no higher, under Diagnostic Code 8513 for mild incomplete paralysis affecting all radicular groups of the upper extremities.  Thus, an increase in evaluation is warranted to that extent. 

For the period from May 21, 2012 to January 22, 2015, the Board finds the Veteran is adequately compensated by the assigned 30 percent and 40 percent ratings for peripheral neuropathy of the left and right upper extremities, respectively.  There is no objective indication that during this period on appeal, the Veteran's peripheral neuropathy of the bilateral upper extremities demonstrated severe incomplete paralysis to warrant a higher rating.

But, as of January 23, 2015, after careful consideration of the evidence, and resolving reasonable doubt in favor of the Veteran, the Board finds an increase in evaluations are warranted.  Specifically, the Board finds objective evidence of record to warrant a rating of 70 percent, but no higher, for the Veteran's peripheral neuropathy of the right upper extremity, and a rating of 60 percent, but no higher, for peripheral neuropathy of the left upper extremity consistent with the criteria under Diagnostic Code 8513.  Indeed, the Board acknowledges that the January 2015 examiner found moderate incomplete paralysis of all radicular groups, which is consistent with a 30 percent rating for minor upper extremity and 40 percent rating for major upper extremity.  However, in consideration of the Veteran's report of constant pain, at times excruciating, severe intermittent pain, severe paresthesias and/or dysesthesias and severe numbness, the Board finds his total disability picture more closely approximates the diagnostic criteria for severe incomplete paralysis under Diagnostic Code 8513. See 38 C.F.R. §§ 4.120, 4.123, 4.124a.  

Peripheral Neuropathy of the Bilateral Lower Extremities 

By rating action of September 2013, service connection was granted for peripheral neuropathy of the left and right lower extremities, and assigned an evaluation of 20 percent, respectively, effective May 21, 2012.  The Veteran's service-connected peripheral neuropathy of the bilateral lower extremities has been rated under Diagnostic Code 8520 for sciatic nerve.  

The Board notes that the Veteran is also currently in receipt of a separate evaluation for peripheral neuropathy of the left and right lower extremities, and assigned an evaluation of 20 percent, respectively, effective May 21, 2012.  But, the separate evaluations are rated under Diagnostic Code 8526 for femoral nerve, and are not on appeal. See April 2017 rating decision (granting earlier effective date for service-connected peripheral neuropathy of the bilateral upper extremities and awarding separate evaluations for peripheral neuropathy of the bilateral lower extremities).  

Diagnostic Codes 8520-8730 address ratings for paralysis of the peripheral nerves affecting the lower extremities, neuritis, and neuralgia. 38 C.F.R. § 4.124a, Diagnostic Codes 8520-8730.  Diagnostic Codes 8520, 8620, and 8720 provide ratings for paralysis, neuritis, and neuralgia of the sciatic nerve. 38 C.F.R. § 4.124a. Disability ratings of 10, 20, and 40 percent are warranted, respectively, for mild, moderate, and moderately severe incomplete paralysis of the sciatic nerve. 38 C.F.R. § 4.124a, Diagnostic Code 8520.  A disability rating of 60 percent is warranted for severe incomplete paralysis with marked muscle atrophy.  An 80 percent rating is warranted with complete paralysis of the sciatic nerve. Id.  

The term "incomplete paralysis," with respect to peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the lesion or to partial regeneration.  Where the involvement is wholly sensory, the rating should be for mild, or at the most, moderate symptomatology. 38 C.F.R. § 4.124a.

An October 2012 VA examination report reflects findings of lower extremity diabetic peripheral neuropathy.  After physical examination of the Veteran, the examiner opined moderate incomplete paralysis of the sciatic nerve and femoral nerves.  There was no muscle atrophy.  

Similar findings of lower extremity diabetic peripheral neuropathy were noted in a January 2015 VA examination report.  After physical examination, the examiner determined moderate incomplete paralysis of the sciatic nerve.  But, found no femoral nerve impairment.  There was also no muscle atrophy.

Upon review of the evidence of record, the Board finds that the Veteran does not meet or nearly approximate the criteria for a 40 percent disability rating for his peripheral neuropathy of the right and left lower extremities, at any time during the appeal period.  There is no objective evidence of record to support a finding that the Veteran's disability has resulted in moderately severe incomplete paralysis of the sciatic nerve, as required for the next higher schedular evaluation under Diagnostic Code 8520.  Rather, at most, VA examiners have found no more than moderate, incomplete paralysis as indicated by the record.  Furthermore, the Board observes that the January 2015 examiner indicated no femoral nerve impairment, and only found incomplete paralysis of the sciatic nerve resulting in moderate impairment.  As such, the Board finds that the Veteran is adequately compensated by the assigned 20 percent evaluation, and a higher rating is not warranted at any time during the appeal period.

Based on a review of the foregoing evidence and the applicable laws and regulations, the Board finds the preponderance of the evidence is against the assignment of a rating in excess of 20 percent for service-connected peripheral neuropathy of the left and right lower extremities. 38 U.S.C. § 5107 (2012); 38 C.F.R. §§ 3.102, 4.124a, Diagnostic Code 8520 (2017).

Diabetes Mellitus, Type II 

In February 2012, the Veteran filed his claim for an increased rating for his service-connected diabetes mellitus, type II, which was denied by a September 2013 rating decision.  The Veteran disagrees with the current evaluation of 10 percent.

The Veteran's diabetes mellitus is rated under Diagnostic Code 7913.  A 20 percent rating is assigned when diabetes mellitus requires either insulin and a restricted diet, or an oral hypoglycemic agent and a restricted diet. A 40 percent rating is assigned when diabetes mellitus requires insulin, a restricted diet, and regulation of activities.  A 60 percent rating is assigned for diabetes that requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is assigned for diabetes that requires more than one daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated. 38 C.F.R. § 4.119, Diagnostic Code 7913.

Because of the successive nature of the rating criteria for diabetes, e.g., the evaluation for each higher disability rating includes the criteria of each lower disability rating, each of the three criteria listed in the 40 percent rating must be met in order to warrant such a rating. See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).  Stated another way, if a component is not met at any one level, a veteran can only be rated at the level that did not require the missing component. Id.  

Competent medical evidence is required to establish "regulation of activities," namely, avoidance of strenuous occupational and recreational activities, for a 40 percent rating under Diagnostic Code 7913. See Camacho v. Nicholson, 21 Vet. App. 360, 364 (2007).

The Veteran's medical record shows that his diabetes mellitus, type II, is managed by restricted diet. See October 2012 VA examination report.  Likewise, VA examination of January 2015 shows that his diabetes mellitus is managed by restricted diet.  There is no evidence of record indicating that he requires insulin use or that his physician placed him on any regulation of activities in order to control his diabetes.  Further, while the record shows treatment for diabetic symptoms, there is no evidence of any hospitalization or regulation of activities.  As such, in the absence of requirement for insulin and restricted diet, or oral hypoglycemic agent and restricted diet, which has not been shown, a rating in excess of 10 percent is not warranted.

Accordingly, a schedular rating in excess of 10 percent for diabetes mellitus, type II, is denied.



ORDER

Service connection for a respiratory condition is denied. 

Entitlement to a 20 percent disability evaluation for service-connected peripheral neuropathy of the right upper extremity prior to May 21, 2012 is granted. 

Entitlement to a 20 percent disability evaluation for service-connected peripheral neuropathy of the left upper extremity prior to May 21, 2012 is granted. 

Entitlement to a rating in excess of 40 for peripheral neuropathy of the right upper extremity from May 21, 2012 to January 22, 2015 is denied. 

Entitlement to a rating in excess of 30 for peripheral neuropathy of the left upper extremity from May 21, 2012 to January 22, 2015 is denied. 

Entitlement to a 70 percent disability evaluation, but no higher, for service-connected peripheral neuropathy of the right upper extremity from January 23, 2015, but no earlier, is granted. 

Entitlement to a 60 percent disability evaluation, but no higher, for service-connected peripheral neuropathy of the left upper extremity from January 23, 2015, but no earlier, is granted. 

Entitlement to an initial disability evaluation in excess of 20 percent for peripheral neuropathy of the right lower extremity is denied. 

Entitlement to an initial disability evaluation in excess of 20 percent for peripheral neuropathy of the left lower extremity is denied. 

Entitlement to an initial disability evaluation in excess of 10 percent for diabetes mellitus, type II, is denied. 


REMAND

The Board finds that remand is necessary for further development before the Board can adjudicate the Veteran's claim of service connection for deviated septum, entitlement to increased rating for allergic rhinitis, and TDIU.  

Regarding the service connection claim for deviated septum, the Board observes that in a statement of January 2016, the Veteran's representative raised a secondary theory of entitlement indicating that the Veteran's deviated septum was caused by his service-connected allergic rhinitis.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Further, in support of this contention, the Veteran's representative submitted medical articles from the Mayo Clinic and American Academy of Otolaryngology. See Correspondence and attachments dated January 27, 2016.  Thus, the Board finds that remand is required for a new examination and to obtain an etiological opinion addressing the foregoing.  

With respect to the increased rating claim for allergic rhinitis with hypertrophy of inferior turbinates, the Veteran was afforded a VA examination in January 2015.  The Veteran's representative indicated that the Veteran's rhinitis has changed in severity and has caused the Veteran's deviated septum. See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a veteran was entitled to a new examination after a two year period between the last VA examination and the veteran's contention that his disability had increased in severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (noting that an examination too remote for rating purposes cannot be considered "contemporaneous").  Given the above, the Board finds that remand is necessary to afford the Veteran a VA examination to ascertain the current severity and manifestations of his service-connected allergic rhinitis.  
  
Lastly, the TDIU claim is intertwined with the development ordered above, and therefore must also be remanded. 38 C.F.R. § 4.16 (2015); Harris v. Derwinski, 1 Vet.App. 180, 183 (1991).  The Board further notes that in an April 2017 rating decision, the RO indicated that the issue of unemployability due to service-connected peripheral neuropathy has become moot since the Veteran is evaluated as totally and permanently disabled.  However, the Board finds the issue of entitlement to special monthly compensation (SMC) is raised by the record and is part and parcel of the claim for an increased rating. Akles v. Derwinski, 1 Vet. App. 118 (1991) (noting that the issue of entitlement to special monthly compensation is part and parcel of a claim for increased compensation and does not require submission of a separate claim). 38 U.S.C. § 1114 (l) (2012); 38 C.F.R. § 3.350(b) (2017).  Of relevance to the instant claim, the Board notes that SMC is payable at the housebound rate where the claimant has a single service-connected disorder rated as 100 percent and one or more distinct service-connected disabilities, which are independently ratable at 60 percent or more and involve different anatomical segments or bodily systems.  38 U.S.C. § 1114(s)(1); 38 C.F.R. § 3.350(i).  Accordingly, in light of the foregoing, the claim should be readjudicated.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for a VA examination to determine the current nature, extent and severity of his service-connected allergic rhinitis with hypertrophy of inferior turbinates.  All required tests should be performed.  The claims file, including this remand, should be reviewed by the examiner to become familiar with the Veteran's pertinent medical history and such review should be noted in the examination report.  

2. Schedule the Veteran for a VA examination with an appropriate medical professional to determine the nature and etiology of his deviated septum.  The Veteran's claims file, to include a copy of the decision, must be made available to the examiner along with any other information the medical professional deems pertinent.  A note that it was reviewed should be included in the opinion.   

After reviewing the claims file and conducting appropriate testing, the examiner is to provide an opinion as to the following: 

a) The examiner is asked to specifically address whether the Veteran's deviated septum is at least as likely as not (a 50 percent or greater probability) proximately due to or the result of the Veteran's service-connected allergic rhinitis with hypertrophy of inferior turbinates.

b) The examiner is also asked to specifically address whether the Veteran's deviated septum is at least as likely as not (a 50 percent or greater probability) aggravated, beyond the natural progress of the disease, by the Veteran's service-connected allergic rhinitis with hypertrophy of inferior turbinates.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  

The examination opinion must reflect consideration of the medical articles submitted by the Veteran setting forth a complete rationale for all findings and conclusions.  

3. After completing the requested actions, and any additional development deemed warranted, readjudicate the claims in light of all pertinent evidence and legal authority.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


